J. S29041/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
GLENN H. MANUS,                          :          No. 2847 EDA 2018
                                         :
                        Appellant        :


            Appeal from the Order Entered September 11, 2018,
             in the Court of Common Pleas of Delaware County
             Criminal Division at Nos. CP-23-CR-0000520-2008,
            CP-23-CR-0000521-2008, CP-23-CR-0002534-2008


BEFORE: BENDER, P.J.E., LAZARUS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED JUNE 25, 2019

      Glenn H. Manus appeals pro se from the September 11, 2018 order

dismissing as untimely his serial petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.       After careful review, we

affirm.

      The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows:    On October 30, 2008, a jury found

appellant guilty of multiple counts of aggravated indecent assault, involuntary

deviate sexual intercourse, indecent assault, indecent assault on a person less

than 13 years old, and corruption of minors.1 These charges stemmed from




1 18 Pa.C.S.A. §§ 3125(b), 3123(a)(6), 3126(a)(1), 3126(a)(7), and
6301(a)(1), respectively.
J. S29041/19

appellant’s sexual abuse of six minor female victims. On April 3, 2009, the

trial court sentenced appellant to an aggregate term of 18½ to 39 years’

imprisonment, followed by 30 years’ probation. On August 2, 2010, a panel

of this court affirmed appellant’s judgment of sentence, and our supreme court

denied appellant’s petition for allowance of appeal on February 2, 2011. See

Commonwealth v. Manus, 11 A.3d 1007 (Pa.Super. 2010) (unpublished

memorandum), appeal denied, 14 A.3d 825 (Pa. 2011).

      Appellant filed his first pro se PCRA petition on August 24, 2011.

Counsel was appointed to represent appellant but was ultimately granted

permission to withdrew in accordance with Turner/Finley.2 On July 30, 2012,

the PCRA court dismissed appellant’s petition, and a panel of this court

affirmed the PCRA court’s order on April 11, 2013. See Commonwealth v.

Manus, 75 A.3d 550 (Pa.Super. 2013) (unpublished memorandum), appeal

denied, 77 A.3d 1259 (Pa. 2013).      Our supreme court denied appellant’s

petition for allowance of appeal on October 16, 2013.     Id. Appellant filed

three more unsuccessful PCRA petitions in March 2015, September 2016, and

April 2018.

      On July 9, 2018, appellant filed the instant pro se PCRA petition, his

fifth. On August 14, 2018, the PCRA court provided appellant with notice of

its intention to dismiss his petition without a hearing, pursuant to




2 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).


                                    -2-
J. S29041/19

Pa.R.Crim.P. 907(1). Appellant filed a pro se response to the PCRA court’s

Rule 907 notice on August 23, 2018. Thereafter, on September 11, 2018, the

PCRA court dismissed appellant’s petition as untimely.        This timely appeal

followed on September 28, 2018.3

      Appellant raises the following issues for our review:

              I.    . . . . [Whether a]ppellant’s pro se filing stated
                    specifics pertaining to newly-discovered facts,
                    pursuant to a U.S. Supreme Court ruling in
                    McCoy v. Louisiana, [138 S.Ct. 1500 (2018),]
                    outlining appellant [sic] counsel’s structural
                    errors[?]

              II.   [Whether there existed a l]ack of subject matter
                    jurisdiction by the Court of Common Pleas and
                    lack of judicial authority by the presiding trial
                    judge by way of willful miscarriage of justice by
                    the Delaware County District Attorney’s Office
                    for failing to properly have within the court
                    record a requisite designation of authority for
                    Deputy District Attorney Michael R. Galantino,
                    [E]sq., authorizing him to sign and file criminal
                    informations and represent the Commonwealth
                    in appellant’s case[?]

Appellant’s brief at viii (extraneous capitalization omitted; citation formatting

corrected).

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is




3 On October 3, 2018, the PCRA court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b), within 21 days.     Appellant filed a timely pro se
Rule 1925(b) statement on October 12, 2018, and the PCRA court filed its
Rule 1925(a) opinion on January 14, 2019.


                                       -3-
J. S29041/19

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the

PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).

      Preliminarily, we must consider the timeliness of appellant’s PCRA

petition because it implicates the jurisdiction of this court and the PCRA court.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation

omitted). All PCRA petitions, including second and subsequent petitions, must

be filed within one year of when a defendant’s judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, the record reveals that appellant’s judgment of sentence became

final on May 3, 2011, 90 days after the Pennsylvania Supreme Court denied

allowance of appeal and the deadline for filing a petition for writ of certiorari

in the United States Supreme Court expired. See id. Accordingly, appellant

had until May 3, 2012 to file a timely PCRA petition. See id. at § 9545(b)(1).



                                      -4-
J. S29041/19

Appellant’s instant petition was filed on July 9, 2018, more than 6 years after

his judgment of sentence became final, and is patently untimely, unless

appellant can plead and prove that one of the three statutory exceptions to

the one-year jurisdictional time-bar applies.

      The three statutory exceptions to the PCRA time-bar are as follows:

            (i)     the failure to raise the claim previously was the
                    result of interference by government officials
                    with the presentation of the claim in violation of
                    the Constitution or laws of this Commonwealth
                    or the Constitution or laws of the United States;

            (ii)    the facts upon which the claim is predicated
                    were unknown to the petitioner and could not
                    have been ascertained by the exercise of due
                    diligence; or

            (iii)   the right asserted is a constitutional right that
                    was recognized by the Supreme Court of the
                    United States or the Supreme Court of
                    Pennsylvania after the time period provided in
                    this section and has been held by that court to
                    apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii).

      Instantly, appellant invokes the newly recognized constitutional right

exception set forth in Section 9545(b)(1)(iii) and argues that the United States

Supreme Court’s recent holding in McCoy announced a new constitutional

right that applies retroactively to his case. (Appellant’s brief at viii, 10-11.)

In McCoy, the defendant’s counsel conceded that his client committed three

murders during the guilt phase of a capital trial. Counsel’s concession came

despite the defendant “vociferously insist[ing] that he did not engage in the



                                       -5-
J. S29041/19

charged acts and adamantly object[ing] to any admission of guilt.” McCoy,

138 S.Ct. at 1505.      Consequently, the McCoy Court held that criminal

defendants have a Sixth Amendment right “to insist that counsel refrain from

admitting guilt, even when counsel’s experienced-based view is that

confessing guilt offers the defendant the best chance to avoid the death

penalty.”   Id.   Appellant maintains that the McCoy holding supports his

allegation that a “structural error”4 in this case warrants merit review of his

otherwise untimely PCRA petition.       (Appellant’s brief at 10-11; see also

McCoy, 138 S.Ct. at 1511.) For the following reasons, we find that appellant’s

contention is meritless.

      It is well settled that “an allegation of a structural error does not, in and

of itself, surmount the      jurisdictional time    bar   of Section 9545(b).”

Commonwealth v. Baroni, 827 A.2d 419, 422 (Pa. 2003). Moreover, even

assuming that McCoy announced a newly recognized constitutional right,

appellant has failed to establish that the McCoy decision applies retroactively

to cases on collateral review.      The Supreme Court of Pennsylvania has

expressly stated that “the language ‘has been held’ in Section 9545(b)(1)(iii)

means that a retroactivity determination must exist at the time that the

petition is filed.” Commonwealth v. Abdul-Salaam, 812 A.2d 497, 502 (Pa.




4 The United States Supreme Court has defined a structural error as a
constitutional violation affecting the “framework within which the trial
proceeds, rather than simply an error in the trial process itself.” Arizona v.
Fulminante, 499 U.S. 279, 310 (1991).


                                      -6-
J. S29041/19

2002) (emphasis added). The Supreme Court of the United States has made

no such determination. Lastly, we agree with the PCRA court’s rationale that

to the extent appellant relies on McCoy, that case is distinguishable. Whereas

the defendant’s counsel in McCoy conceded that the defendant committed

three murders, “there was no admission of guilt by [appellant’s] counsel” in

the case sub judice. (PCRA court opinion, 1/14/19 at 9.)

        Accordingly, for all the foregoing reasons, we find that the PCRA court

properly dismissed appellant’s PCRA petition as untimely filed, and no relief is

due.5

        Order affirmed.




5 To the extent appellant argues that there was a “willful miscarriage of
justice” in this case because Deputy District Attorney Michael R. Galantino
lacked the authorization to pursue criminal charges on behalf of the
Commonwealth without a designation of authority filed with the Delaware
County Clerk of Courts (see appellant’s brief at viii, 2-8), we note that this
claim has already been rejected by a prior panel of this court during the appeal
from the order dismissing appellant’s third pro se PCRA petition. See
Commonwealth v. Manus, 181 A.3d 420 (Pa.Super. 2017) (unpublished
memorandum at *2-4). Additionally, appellant has waived any allegations of
error with respect to Pa.R.Crim.P. 600 (see appellant’s brief at 8-11) by failing
to include this claim in his Rule 1925(b) statement.                        See
Pa.R.A.P. 1925(b)(4)(vii) (stating, “[i]ssues not included in the Statement
and/or not raised in accordance with the provisions of this paragraph (b)(4)
are waived.”).


                                      -7-
J. S29041/19



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 6/25/19




                          -8-